        Case 2:20-cr-00206-JMG Document 68 Filed 03/10/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                :
                                        :
          v.                            :           Criminal No. 2:20-cr-00206-JMG
                                        :
DAWAYNE BRIGGS                          :
                                        :


                                       ORDER

      AND NOW, this 10th day of March, 2021, following oral argument by the Parties on

January 4, 2021 (ECF No. 63) and upon consideration of Defendant’s Motion to Dismiss and

Motion to Suppress (ECF No. 53), the Government’s Responses in Opposition to Defendant’s

Motions (ECF Nos. 56, 57), and Defendant’s Reply (ECF No. 58), IT IS HEREBY ORDERED

THAT, for the reasons set forth in the accompanying Memorandum, Defendant’s Motions are

DENIED.



                                        BY THE COURT:




                                        /s/ John M. Gallagher
                                        JOHN M. GALLAGHER
                                        United States District Court Judge
